COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kristen Pullen v. Jarvis Richardson and Office of the
                             Attorney General of Texas

Appellate case number:       01-17-00701-CV

Trial court case number:     2015-21621

Trial court:                 246th District Court of Harris County

        Appellant, Kristin Pullen, has filed a notice of the appeal of the trial court’s “Order
in Suit Affecting the Parent-Child Relationship,” signed on June 16, 2017. Pullen also
has filed an “Unopposed Motion to Abate Appeal in Order to Secure Findings of Fact and
Conclusions of Law.” The clerk’s record filed in this Court shows that Pullen timely
requested findings of fact and conclusions of law and filed a notice of past-due findings
of fact and conclusions of law.1 See TEX. R. CIV. P. 296, 297. The record, however, does
not include the requested findings and conclusions.
        Accordingly, we grant Pullen’s motion, abate this appeal, remand the case to the
trial court, and direct the court to file its findings of fact and conclusions of law. See id.
297. Within ten days after the trial court has filed findings of fact and conclusions of
law, any party may file a request for specified additional or amended findings or
conclusions. Id. 298. The trial court shall file any additional or amended findings that
are appropriate within ten days after such a request is filed. Id.
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings of fact and conclusions of law, any request for additional findings,
and any additional findings of fact and conclusions of law within 30 days of the date of
this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
1
       In her certificate of conference included in the motion, Pullen states that counsel for
       appellee, Jarvis Richardson, confirmed that she had filed proposed findings of fact and
       conclusions of law in the trial court.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: January 25, 2018